DISSENTING OPINION.
VALLIANT, J.
I am unable to concur in the conclusions reached in the second, third and fourth paragraphs of the opinion of my learned brother Graves in this case. I have no doubt hut that on the facts stated Mrs. Ponath is answerable in a proper proceeding for her administration of the trust estate while she was de facto trustee. And I do not question the validity of her acts as they may affect innocent third parties while she was so acting. But in my opinion the whole proceedings after February 25, 1902, when the decree was entered accepting the resignation of Espenchied, appointing the Lincoln Trust Company as his successor and requiring him to account to his successor for his trusteeship, was coram non judice. If, after that, the Lincoln Trust Company wanted to resign, it could have done so by filing an original suit in the court for that purpose, which suit might have been assigned to that division of the court or to some other. His was an independent suit. The decree in Espenchied’s suit exhausted the subject of that suit and the court’s jurisdiction over it ended when the term closed. The court co.uld not, even when it held jurisdiction of that case, have ordered an accounting and rendered judgment against Espenchied in favor of his successor for a balance that might have heeri found due, because there was nothing in the pleadings calling for such judgment; the court did all that it could do under the pleadings in that case, it accepted the resignation of the trustee, appointed his successor and clothed him with authority to demand and require a settlement. "When the term closed the booh was sealed and could not be again opened.
*259In tbe majority opinion, referring to tbe proceedings subsequent to February 25, 1902, it is said tbe court bad jurisdiction of the subject. If by that is meant that a circuit court has jurisdiction of such subjects, I concur, but if it is meant that this particular circuit court at that time bad jurisdiction of this particular subject I do not concur. A court having jurisdiction of such subjects in tbe abstract can acquire jurisdiction of a particular subject in tbe concrete only when it is brought to tbe bar of tbe court in a way prescribed by law.
Mrs. Ponatb’s liability to answer for her trusteeship arises not from tbe so called decree appointing her, but from the fact of her taking possession of tbe estate and assuming to act as trustee in tbe management of it. She is not estopped to deny tbe validity of tbe order under which she took possession, but she is estopped to deny that she did take possession and did act as trustee. In my opinion tbe writ of prohibition ought to go.